IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TROY BISHOP,                        NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-2665

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 8, 2014.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Troy Bishop, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, RAY, AND OSTERHAUS, JJ., CONCUR.